Name: Council Directive 87/55/EEC of 18 December 1986 amending for the fourth time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: consumption;  deterioration of the environment;  health
 Date Published: 1987-01-27

 Avis juridique important|31987L0055Council Directive 87/55/EEC of 18 December 1986 amending for the fourth time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption Official Journal L 024 , 27/01/1987 P. 0041 - 0041 Finnish special edition: Chapter 13 Volume 16 P. 0100 Swedish special edition: Chapter 13 Volume 16 P. 0100 *****COUNCIL DIRECTIVE of 18 December 1986 amending for the fourth time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption (87/55/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Directive 70/357/EEC (1), as last amended by Directive 81/962/EEC (2), permits Member States to authorize in their territory the use in foodstuffs of calcium disodium ethylene diamine tetra-acetate until 31 December 1986; Whereas the Commission has submitted a proposal for the amendement of this Directive; Whereas it is necessary in the meantine to extend temporarily the option granted to the Member States by Article 2 (1) of that Directive to authorize use of the substance in question; Whereas this measure does not involve amendments to the legislation of one or more Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 2 (1) of Directive 70/357/EEC '31 December 1986' is replaced by '31 December 1988'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 18 December 1986. For the Council The President M. JOPLING (1) OJ No L 157, 18. 7. 1970, p. 31. (2) OJ No L 354, 9. 12. 1981, p. 22.